 



Exhibit 10.1
FIRST AMENDMENT TO
THE SYSCO CORPORATION
2004 LONG TERM INCENTIVE CASH PLAN
     THIS FIRST AMENDMENT TO THE SYSCO CORPORATION 2004 MANAGEMENT LONG TERM
INCENTIVE CASH PLAN (this “Amendment”).
     WHEREAS, Sysco Corporation (the “Company”) adopted that certain 2004 Long
Term Incentive Cash Plan (the “Plan”) effective as of September 3, 2004;
     WHEREAS, pursuant to Section 9.2 of the Plan (the “Plan”) the Compensation
Committee of the Board of Directors (the “Committee”) has the authority, at any
time, to amend the Plan, except that any such amendment shall not adversely
affect any outstanding Awards;
     WHEREAS, the Committee has determined that it is advisable for Sysco
Corporation (the “Company”) to amend the Plan to grant the Committee the
discretion to alter or amend the Performance Goals under the Plan or the
specific Performance Goals of Awards under the Plan with respect to all
Participants other than “named executives” (as that term is defined in Section
402(a)(3) of            Regulation S-K) and any “covered employee” pursuant to
Section 162(m) of the Internal Revenue Code of 1986 (the “Code”), as amended);
     NOW, THEREFORE, effective as of February 9, 2007, the following sections of
the Plan are hereby amended to provide as set forth below:
(Capitalized terms used but not otherwise defined herein shall have the meaning
given them in the Plan.)
     1. The last paragraph of Section 8.1 of the Plan is hereby deleted in its
entirety and replaced with the following:
“Nothing herein shall be deemed to authorize, and the Committee will have no
discretion, to alter or amend the Performance Goals or the specific Performance
Goals of Awards under the Plan with respect to “named executives” (as that term
is defined in Section 402(a)(3) of Regulation S-K) and Covered Employees after
they have been approved by the Committee or communicated to Participants,
whichever shall occur later in time.”
     2. Except as specifically amended hereby, the Plan shall remain in full
force and effect as prior to this Amendment.
     IN WITNESS WHEREOF, the Company has caused this First Amendment to be
executed this 9th day of February, 2007, effective as set forth herein.

                  SYSCO CORPORATION    
 
           
 
  By:        /s/ Michael C. Nichols
 
   
 
                Name:  Michael C. Nichols         Title:     Sr. Vice President,
General Counsel    
 
                and Corporate Secretary    

